Title: To Benjamin Franklin from Cambray, 28 August 1783
From: Cambray-Digny, Louis-Antoine-Jean-Baptiste, chevalier de
To: Franklin, Benjamin


          
            Monsieur
            Paris ce 28 Août 1783
          
          J’ay l’honneur de Vous écrire pour le même sujet qui fit une partie de notre entretien
            il y a deux jours. Je suis très occupé d’obtenir de l’avancement de la Cour; Mr. le
            Marechal de Segur est on ne peut pas mieux disposé en ma faveur; j’ay réussy
            particulierement à mettre Mr. le Cte. de Vergennes dans mes interêts, je dois lui être
            présenté par Mr. le Mis. de la Fayette. Vous seul êtes dans le cas de mettre la derniere
            main à cet ouvrage. Vous connoissés avec quel Zele j’ay servy les Etats Unis, vous avés
            lu tous les témoignages flatteurs que j’ay rapportes du Congrès, des Legislatures des
            deux Carolines, du Général Washington, et du General Lincoln, et particulierement les
            résolutions par lesquelles il m’a été décerné une medaille
            portant des Inscriptions on ne peut pas plus flatteuses, par l’Assemblée de la Caroline
            du Sud, pour avoir été l’instrument de la sureté de Charlestown dans la premiere
            invasion des Anglois.
          Je reclame à cette heure votre témoignage dans une lettre que je Vous prie de vouloir
            bien m’envoyer pour Mr. le Comte de Vergennes; mon Memoire lui a été présenté hier;
            ainsy je ne pourray pas le faire apostiller par Vous comme nous en étions convenus;
            Votre lettre sera suffisante. Je demande que Vous me rendiés justice, et comme votre
            lettre va être préponderante, puisque mes services ont eu le bonheur d’être approuvés
            par les Etats Unis, j’espere que Vous voudrés bien ne pas menager les expressions
            favorables à mes interêts.
          Je remettrois sous vos yeux tout ce que Vous avés déjà lu à mon arrivée, si mes papiers
            n’étoient point entre les mains de Mr. le Duc de la Rochefoucault, qui ne doit me les
            rendre que la semaine prochaine.
          J’attends de Vous, Monsieur, cette marque de bonté que je reclame dans cette lettre
            comme une recompense de mes services en Amerique par les effets qu’elle doit produire.
            J’espere qu’en mème tems vous voudrés bien m’informer de l’état de votre santé, et être
            persuadé du très profond respect avec lequel je suis Monsieur Votre trés humble et tres
            obéissant serviteur
          
            Le Chevr.
              DE
              Cambray/.
          
          
            Hotel de Villers rue St. Pierre quartier Montmartre
            P.S. Je vous prie de vouloir
              bien mentionner que j’ay le brevet de Colonel au service des Etats Unis./.
            
            S. E. Mr. Franklin Ministre Plenipotentiaire des Etats Unis.
          
         
          Notation: Le Chevr. de Cambray 28 Août
            1783.—
        